COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


SUMMIT REHABILITATION, P.C. AND
 AMERICAN ZURICH INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 2676-07-1                                         PER CURIAM
                                                                   MARCH 11, 2008
CHRISTINE S. EDWARDS


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Kevin D. Sharp; Taylor & Walker, P.C., on brief), for appellants.

                 (Ann K. Sullivan; Melissa Morris Picco; Crenshaw, Ware & Martin,
                 P.L.C., on brief), for appellee.


       Summit Rehabilitation, P.C. and its insurer (hereinafter referred to as “employer”) appeal

a decision of the Workers’ Compensation Commission awarding compensation benefits to

Christine S. Edwards (claimant). Employer argues the commission erred by finding that

claimant proved her March 7, 2006 injury by accident (1) arose out of her employment; and

(2) occurred in the course of her employment. In its October 12, 2007 opinion, the commission

specifically stated that employer’s assertion on review was that claimant’s accident did not arise

out of the employment, and addressed that sole issue. Accordingly, because the commission did

not address the “in the course of employment” issue on review, we are barred from considering it

on appeal. See Rule 5A:18; see also Kendrick v. Nationwide Homes, Inc., 4 Va. App. 189, 192,

355 S.E.2d 347, 349 (1987). 1


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          To the extent that employer’s written statement on review could be construed to raise
the “in the course of employment” issue, employer failed to obtain a ruling from the commission
on review on that issue by filing a motion for reconsideration or rehearing. Thus, we are barred
       With respect to the “arising out of the employment” issue, we have reviewed the record

and the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm

for the reasons stated by the commission in its final opinion. See Edwards v. Summit

Rehabilitation, P.C., VWC File No. 227-80-33 (Oct. 12, 2007). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                       Affirmed.




from considering it on appeal by Rule 5A:18. See Williams v. Gloucester Sheriff’s Dep’t, 266
Va. 409, 411, 587 S.E.2d 546, 548 (2003). Employer does not argue that we should invoke the
exceptions to Rule 5A:18, and we decline to do so sua sponte. Edwards v. Commonwealth, 41
Va. App. 752, 761, 589 S.E.2d 444, 448 (2003) (en banc).

                                          -2-